UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 5, 2011 SUNSHINE FINANCIAL, INC. (Exact name of Registrant as specified in its Charter) Maryland 000-54280 36-4678532 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 1400 East Park Avenue, Tallahassee, Florida (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(850) 219-7200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS. Sunshine Financial, Inc., the proposed holding company for Sunshine Savings Bank, today announced that it has completed its conversion from the mutual holding company to the stock holding company form of ownership. Sunshine Financial, Inc.issued 1,234,454 shares of common stock for an aggregate of $12,344,540 in total offering proceeds. The common stock will begin trading on Wednesday, April 6, 2011 on the Over-the-Counter Bulletin Board (OTCBB) under the symbol "SSNF." The forgoing description is qualified in its entirety by reference to the press release, a copy of which is filed as Exhibit 99.1 hereto and incorporated by reference herein. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits 99.1Press Release dated April 5, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. SUNSHINE FINANCIAL, INC., a Maryland corporation Date:April 6, 2011 By: /s/ Louis O. Davis Louis O. Davis, Jr. President and Chief Executive Officer EXHIBIT INDEX Exhibit Number Description Press Release, dated April 5, 2011
